Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. 
New claims 23-25 are added. Claims 1-2, 4, and 6-25 are pending and under consideration. 

Withdrawn Objections and/or Rejections
The rejection of claims 1-2, 4, and 6-22 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent No. 9,845,497 B2 is withdrawn in view of the terminal disclaimer filed on 01/03/2022.

The rejection of claims 1-2, 4, and 6-22 under 35 U.S.C. 103(a) as being unpatentable over Grinyó et al. (Transplant International, 21 (9):879–891, 2008) in view of Garritsen et al. (German Patent Application DE60123448T2, published August 23, 2007; English Translation Document EP1325963, published September 27, 2006) is withdrawn in view of Applicant’s argument. 
Information Disclosure Statement
The information disclosure statement filed on 02/16/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections under 35 USC § 112, 4th paragraph 
(i). The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claim 25 is rejected under 35 U.S.C. 112, fourth paragraph, as being of improper form for failing to further limit the subject matter of a previous claim 1. 

See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends". 

Specifically, claim 1 recites "wherein the plasma fraction comprises cell-free nucleic acids from a solid organ transplant”, whereas dependent claim 25 recites “wherein the extracted nucleic acids are cell-free nucleic acids”. Thus, claim 25 does not further limit the subject matter of a previous claim 1.
Conclusion
Claims 1-2, 4, and 6-24 are allowed. 

Advisory Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 1, 2022